DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Table has been created below to compare claims 1 of the instant application and claim 1 of the Application_941.

Instant application 
Application_941
1. A method of controlling an imbalance response in a power grid comprising a first power plant and a second power plant, the method comprising: 




monitoring operation of the first power plant while operating at a first level to provide a first power output; 

monitoring operation of the second power plant while operating at a second level to provide a second power output; 

monitoring load demand from the power grid operating at a steady state condition; 

detecting a load imbalance on the power grid that causes a deviation from the steady state condition; and 

power-plant-specific trait of each of the first power plant and the second power plant. 
first gas turbine engine, a second gas turbine engine and a steam turbine driven by steam generated by exhaust from the first gas turbine engine and the second gas turbine engine, the method comprising: 

operating the first gas turbine engine at a first power output; 


operating the second gas turbine engine at a second power output; 


monitoring load demand from a power grid operating at a steady state condition; 

detecting a load imbalance on the power grid that causes a deviation from the steady state condition; and 

contemporaneous efficiency states of the first gas turbine engine and the second gas turbine engine. 


In the table above, non-matching elements of the claim limitations are underlined. 
As illustrated in the table above, although the claims at issue are not identical, they are not patentably distinct from each other:  the limitation “contemporaneous efficiency states” in claim 1 of Application_941 teaches the limitation “power-plant-specific trait” in claim 1 of the instant application. All the limitations of claim 1 of the instant application are taught by the claim 1 of Application_941 , except the instant applicant teaches different power plants while Application_941 teaches different power engines in a power plant. However, Examiner asserts it is well-known knowledge and a common practice that different engines are placed at different power plants to form a distributed power network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teaching of claim 1 of Applicantion_941, to put different power engines at different power plants to facilitate the power generation and distribution.
Similarly, claims 2, 3, 14 and 23 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 12 and 23 of copending Application_941.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2013062953 A, hereinafter as “Kimura”). 

Regarding claim 1, Kimura teaches:
A method of controlling an imbalance response in a power grid comprising a first power generator and a second power generator (FIG.s 1 and 2, and [0012]: “it is assumed that the power system 42 includes a plurality of generators 41 and a plurality of loads 43 connected to the power system 42”), the method comprising: 
monitoring operation of the first power generator while operating at a first level to provide a first power output (FIG.s 1, 2 and [0032]: “In FIG. 1, a generator output 20 (#I) (I = 1,.,) … are input to the integration amount calculation unit 8”. This teaches each of the generators 41, including a first generator, is monitored while it is providing a power output/(first power output)); 
monitoring operation of the second power generator while operating at a second level to provide a second power output (FIG.s 1, 2 and [0032]: “In FIG. 1, a generator output 20 (#I) (I = 1,.,) … are input to the integration amount calculation unit 8”. This teaches each of the generators 41, including a second generator, is monitored while it is providing a power output/(second power output)); 
monitoring load demand from the power grid operating at a steady state condition (FIG.s 1, 2 and [0034]: “an economical load distribution control amount calculation part 23 calculates an economical load distribution control amount at a future control time point on the basis of a demand value 21 of power at a current time point and a demand predicted value 22”. This teaches the load demand value 21 from the power grid is monitored when the power grid is operating, including operating at a steady state condition); 
detecting a load imbalance on the power grid that causes a deviation from the steady state condition (FIG.s 1, 2 and [0028]: the load frequency control device 100 detects a load imbalance by comparing the measured system frequency 1 to a preset reference frequency 2. The imbalance quantity of power supply and demand, AR, is detected and calculated based on the difference of the frequencies); and 
issuing incongruent load imbalance instructions to the first power generator and the second power generator to provide a load imbalance response to change the first power output and the second power output to reduce the deviation from the steady state condition (FIG.s 1, 2 and [0019]: “The power system power supply and demand control device according to the present invention obtains an imbalance amount of power demand in the power system …, calculates a control amount of generated power for eliminating the imbalance amount, divides the calculated control amount, distributes the divided amount to a generator belonging to the power system, and uses the distributed control amount as an LFC command value. To reduce the total power generation cost of a generator belonging to a power system on the basis of a predicted value of a preset power demand in a power system and a demand value at that time in every 1 time period longer than the 2 time period. An economical load distribution control device for calculating a generator output base command value of each generator”. This teaches to issue instructions 11 and 33 to different generators to provide a load imbalance response to eliminate the load imbalance. Each generator changes differently to minimize the total power generation cost), depending on a power-generator-specific trait of each of the first power generator and the second power generator ([0019]: “the calculated economical load distribution correction amount is divided and distributed to the respective generators according to the power generation costs of the respective generators”; And [0037]: “this proportional distribution ratio represents an incremental fuel cost of the power generation fuel cost with respect to the amount of change of the generated power of the generator 41 (#I) (I .
Kimura teaches all the limitations except that Kimura does not explicitly teach the power generators are located at different power plants. However, Examiner asserts it is well-known and also a common practice to put generators at different power plants at different locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura to put the power generators at different power plants, to have a distributed power generation system which facilitates the power generation and power distribution.

Regarding claim 2, Kimura teaches all the limitations of claim 1. 
Kimura further teaches:
the steady state condition comprises a control frequency (FIG.s 1, 2 and [0028]: the load frequency control device 100 detects a load imbalance by comparing the measured system frequency 1 to a preset reference frequency 2. The imbalance quantity of power supply and demand, AR, is detected and calculated based on the difference of the frequencies. Generators are adjusted to control and maintain a preset reference frequency); 
the first power plant and the second power plant are configured to operate at the control frequency in the steady state condition (see citations above); and 
the load imbalance comprises a deviation from the control frequency (see citations above).


Kimura further teaches:
the load imbalance response comprises adjusting at least one of the first power output and the second power output to reduce the deviation (FIG.s 1, 2 and [0019]: “The power system power supply and demand control device according to the present invention obtains an imbalance amount of power demand in the power system …, calculates a control amount of generated power for eliminating the imbalance amount, divides the calculated control amount, distributes the divided amount to a generator belonging to the power system”. This teaches to adjust the generated power of the generators to eliminate the imbalance).

Claim 14 recites a method as the method of claim 2 with substantially the same limitations. The only additional limitation “receiving a power-plant-specific power assignment from an operator of a grid system” is also inherently taught by Kimura (since an operator of a power grid system controls the operation of the power plants/generators and assigns how much power a plant/generator needs to provide). Therefore, claim 14 is also rejected as being unpatentable over Kimura, for the same reasons recited in the rejections of claims 1 and 2. 

Claim 23 recites a system to conduct the operational steps of the method of claim 1 with substantially the same limitations. The only additional limitations “power generator interface”, “gird interface”, “controller” and “memory” are also taught by Kimura, to be able to implement the respective operational steps. Therefore, claim 23 is also rejected as being unpatentable over Kimura, for the same reasons recited in the rejections of claims 1 and 2.


Kimura further teaches:
the power-plant-specific data is generated by the power plant controller (FIG. 2 and [0019]: “the calculated economical load distribution correction amount is divided and distributed to the respective generators according to the power generation costs of the respective generators”; And [0037]: “this proportional distribution ratio represents an incremental fuel cost of the power generation fuel cost with respect to the amount of change of the generated power of the generator 41 (#I) (I = 1,.,), and a generator 41 having a large value is a generator with a lower power generation cost”. Kimura teaches the power-plant-specific data associated with cost is provided by the controller 400/500, i.e., the power plant controller).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of MARCHEGIANI (US 2019/0341781 A1, hereinafter as “MARCHEGIANI”). 

Regarding claim 4, Kimura teaches all the limitations of claim 1. 
But Kimura does not teach changing a droop response of at least one of the first power plant and the second power plant to accommodate the load imbalance.
However, MARCHEGIANI teaches in an analogous art:
changing a droop response of at least one of the first power plant and the second power plant to accommodate the load imbalance (FIG.1 and [0160]: “The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will participate in the frequency and voltage adjustment …”).
.

Claims 5, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Scuderi (US 2016/0314544 A1, hereinafter as “Scuderi”). 

Regarding claim 5, Kimura teaches all the limitations of claim 1. 
But Kimura does not teach the power-plant-specific trait comprises a total grid demand percentage of each power plant, and the first power plant has a first grid demand percentage and the second power plant has a second grid demand percentage.
However, Scuderi teaches in an analogous art:
power-plant-specific trait comprises a total grid demand percentage of each power plant ([0033]: “All generators operate at maximum efficiency when operating at maximum capacity. Accordingly, if a distributed power generation system is sized to meet peak load requirements of a user, it will be operating … at a much lower and costlier efficiency when servicing the average load”. This teaches load percentage of the power plant is an important power-plant-specific characteristic, which impacts efficiency and margin of the power plant).


Claims 15 and 27 recite a method and a system, respectively, with patentably the same limitations as claim 5. Therefore claims 15 and 27 are rejected for the same reason recited in the rejection of claim 5.
 
Claims 9, 17, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Bindea (US 2019/0123580 A1, hereinafter as “Bindea”). 

Regarding claim 9, Kimura teaches all the limitations of claim 1.
But Kimura does not teach the power-plant-specific trait comprises a location of each power plant, and the first power plant has a first location located a first distance from power consumers of the power grid and the second power plant has a second location located a second distance from the power consumers of the power grid.
However, Bindea teaches in an analogous art:
the power-plant-specific trait comprises a location of each power plant, and a distance from power consumers of the power grid ([0062]: “the network may offer a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura based on the teaching of Bindea, to make the method wherein the power-plant-specific trait comprises a location of each power plant, and the first power plant has a first location located a first distance from power consumers of the power grid and the second power plant has a second location located a second distance from the power consumers of the power grid. One of ordinary skill in the art would have been motivated to do this modification since it can help provide lower cost electricity, as Bindea suggests in [0062]. 

Claims 17 and 26 recite a method and a system, respectively, with patentably the same limitations as claim 9. Therefore claims 17 and 26 are rejected for the same reason recited in the rejection of claim 9.

Regarding claim 24, Kimura teaches all the limitations of claim 23.
But Kimura does not explicitly teach the power-plant-specific data is provided by a power system controller for the power grid.

the power-plant-specific data is provided by a power system controller for the power grid ([0062]: “the network may offer a Locational Marginal Price (LMP) analogous to a nodal transmission market in large interconnected electric utility systems. The LMP may include a Locational Loss Component (LLC) based on the distance from the power source to the load center, i.e. value of each energy unit (kWh) may be adjusted proportionally to the incremental amount of technical line losses created or exacerbated by this transmission/distribution path during these hours of delivery. The LMP may also include a Locational Congestion Component (LCC), which reflects the incremental contribution of each energy unit to transmission/distribution congestion, i.e. whether this delivery path exacerbates or alleviates the prevailing flows of energy in the power distribution system 100 at a particular time”. The information of distance and congestion of transmission is about outside of a power source/plant, and is provided from a network/(power system controller) outside of the power plant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura based on the teaching of Bindea, to make the method wherein the power-plant-specific data is provided by a power system controller for the power grid. One of ordinary skill in the art would have been motivated to do this modification since it can help provide lower cost electricity, as Bindea suggests in [0062]. 

Claims 11, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Jackson (US 2014/0058576 A1, hereinafter as “Jackson”). 

Regarding claim 11, Kimura teaches all the limitations of claim 1.

However, Jackson teaches in an analogous art:
the power-generator-specific trait comprises a capacity type and a responsiveness of each power generator ([0013]: “0013] At least two of the plurality of generators may have at least one difference, e.g., a difference in generating capacity, response time constant, …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura based on the teaching of Jackson, to make the method wherein the power-plant-specific trait comprises a capacity type of each power plant, and the first power plant has a first capacity type with a first responsiveness and the second power plant has a second capacity type with a second responsiveness. One of ordinary skill in the art would have been motivated to do this modification since it can help take these “differences into account” in the operation, as Jackson teaches in [0013].

Claims 19 and 28 recite a method and a system, respectively, with patentably the same limitations as claim 11. Therefore claims 19 and 28 are rejected for the same reason recited in the rejection of claim 11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Smith (US 7200518 B1, hereinafter as “Smith”). 

Regarding claim 21, Kimura teaches all the limitations of claim 14. 

However, Smith teaches in an analogous art:
a repair state of the first power plant (Col. 16 lines 51-58: Smith teaches electrical generating plant has repair/maintenance log which includes records a repair state of the plant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura based on the teaching of Smith, to make the method wherein the power-plant-specific trait comprises a repair state of the first power plant.. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve better operation of the power plant.

Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Scuderi, and in further view of MARCHEGIANI. 

Regarding claim 6, Kimura-Scuderi teach all the limitations of claim 5. 
But Kimura-Scuderi do not teach the load imbalance response comprises increasing a droop response percentage for a power plant having a larger of the first grid demand percentage and the second grid demand percentage in a power outage condition.
However, MARCHEGIANI teaches in an analogous art:
increasing a droop response percentage for a power plant to cover smaller transient power change ([0160]: “generators having a higher droop (steeper P-f and Q-V curves) will output a greater power contribution. … The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will 
Since Scuderi teaches power generator can work at different load capacities/(different load percentage) and the power generator with larger load percentage has inherently less capacity margin therefore can inherently take less transient power, and since MARCHEGIANI teaches increasing a droop response percentage of a power generator makes the generator to take less transient power load, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura-Scuderi based on the teaching of MARCHEGIANI, to make the method wherein the load imbalance response comprises increasing a droop response percentage for a power plant having a larger of the first grid demand percentage and the second grid demand percentage in a power outage condition. One of ordinary skill in the art would have been motivated to do this modification since it can help the power generator to accommodate the load imbalance “with a quota depending on the design specifications”, as MARCHEGIANI teaches in [0160].

Regarding claim 7, Kimura-Scuderi-MARCHEGIANI teach all the limitations of claim 6. 
MARCHEGIANI further teaches, in [0160], to change droop response percentage of a generator “as a function of the other generators” so a specific relative adjustment “quota” is achieved. 
Since Kimura-Scuderi-MARCHEGIANI teach, as in the rejection of claim 6, to increase a droop response percentage for a power plant having a larger of the first grid demand 

Regarding claim 8, Kimura-Scuderi teach all the limitations of claim 5. 
But Kimura-Scuderi do not teach the load imbalance response comprises increasing a droop response percentage for a power plant having a smaller of the first grid demand percentage and the second grid demand percentage in a power outage condition.
However, MARCHEGIANI teaches in an analogous art:
increasing a droop response percentage for a power plant to cover smaller transient power change ([0160]: “generators having a higher droop (steeper P-f and Q-V curves) will output a greater power contribution. … The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will participate in the frequency and voltage adjustment with a quota equal to (or greater or smaller than, depending on the design specifications) the one of the other generators: for example, if two generator sets and two inverters are connected, a possible load step can be covered for 
Since Scuderi teaches power generator can work at different load capacities/(different load percentage) and the power generator with smaller load percentage has lower efficiency, and since MARCHEGIANI teaches increasing a droop response percentage of a power generator makes the generator to generate less transient power, MARCHEGIANI’s teaching can be incorporated into Scuderi to make the less efficient power generator to take less transient power so the overall efficiency of the generators are maximized. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura-Scuderi based on the teaching of MARCHEGIANI, to make the method wherein the load imbalance response comprises increasing a droop response percentage for a power plant having a smaller of the first grid demand percentage and the second grid demand percentage in a power outage condition. One of ordinary skill in the art would have been motivated to do this modification since it can help the power generator to accommodate the load imbalance “with a quota depending on the design specifications”, as MARCHEGIANI teaches in [0160].

Claim 16 recites a method as the method of claim 6 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 6.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Bindea, and in further view of MARCHEGIANI. 

Regarding claim 10, Kimura-Bindea teach all the limitations of claim 9.

However, MARCHEGIANI teaches in an analogous art:
increasing a droop response percentage for a power plant to cover smaller transient power change ([0160]: “generators having a higher droop (steeper P-f and Q-V curves) will output a greater power contribution. … The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will participate in the frequency and voltage adjustment with a quota equal to (or greater or smaller than, depending on the design specifications) the one of the other generators: for example, if two generator sets and two inverters are connected, a possible load step can be covered for 25% by each machine, or for 20% by each DG (diesel generator) and for 30% by each inverter”).
Since Bindea teaches power generator having a larger distance has more expensive electricity, and since MARCHEGIANI teaches increasing a droop response percentage of a power generator makes the generator to generate less transient power, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura-Bindea based on the teaching of MARCHEGIANI, to make the method wherein the load imbalance response comprises increasing a droop response percentage of a power plant having a larger of the first distance and the second distance in a power outage condition. One of ordinary skill in the art would have been motivated to do this modification since it can help the power generator to accommodate the load imbalance “with a quota depending on the design specifications”, as MARCHEGIANI teaches in [0160].

.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Jackson, and in further view of MARCHEGIANI. 

Regarding claim 12, Kimura-Jackson teach all the limitations of claim 11. 
But Kimura-Jackson do not teach the load imbalance response comprises decreasing a droop response percentage for a power plant having a larger of the first responsiveness and the second responsiveness in a power outage condition.
However, MARCHEGIANI teaches in an analogous art:
decreasing a droop response percentage for a power plant to cover bigger transient power change ([0160]: “generators having a higher droop (steeper P-f and Q-V curves) will output a greater power contribution. … The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will participate in the frequency and voltage adjustment with a quota equal to (or greater or smaller than, depending on the design specifications) the one of the other generators: for example, if two generator sets and two inverters are connected, a possible load step can be covered for 25% by each machine, or for 20% by each DG (diesel generator) and for 30% by each inverter”).
Since Jackson teaches generators can have different responsiveness and a generator have larger responsiveness can respond quicker to provide more transient power, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claim 20 recites a method as the method of claim 12 with patentably the same limitations. Therefore, claim 20 is rejected for the same reason recited in the rejection of claim 12.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Smith, and in further view of MARCHEGIANI. 

Regarding claim 13, Kimura teaches all the limitations of claim 1.
But Kimura does not teach the power-plant-specific trait comprises a repair state of each power plant; the load imbalance response comprises comparing the repair state of the first power plant and the repair state of the second power plant; and reducing a droop response percentage for the power plant having the repair state that indicates a reduced capacity to respond to the imbalance.
However, Smith teaches in an analogous art:
a repair state of each power plant that indicates a reduced capacity (Col. 16 lines 51-58: Smith teaches electrical generating plant has repair/maintenance log which includes “amount of the generating capacity reduction”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura based on the teaching of Smith, to make the method wherein the power-plant-specific trait comprises a repair state of each power plant that indicates a reduced capacity. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve better operation of the power plant.
Kimura-Smith teach all the limitations of the claim except that the load imbalance response comprises comparing the repair state of the first power plant and the repair state of the second power plant; and reducing a droop response percentage for the power plant having the repair state that indicates a reduced capacity to respond to the imbalance.
However, MARCHEGIANI teaches in an analogous art:
reducing a droop response percentage for a power plant to cover bigger transient power change ([0160]: “generators having a higher droop (steeper P-f and Q-V curves) will output a greater power contribution. … The DROOP coefficients of the PCSs are modified as a function of the other generators included in the system, so that the connected inverters will participate in the frequency and voltage adjustment with a quota equal to (or greater or smaller than, depending on the design specifications) the one of the other generators: for example, if two generator sets and two inverters are connected, a possible load step can be covered for 25% by each machine, or for 20% by each DG (diesel generator) and for 30% by each inverter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kimura-Smith based on the teaching of 

Claim 22 recites a method as the method of claim 13 with patentably the same limitations. Therefore, claim 22 is rejected for the same reason recited in the rejection of claim 13.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Haj-Maharsi (US 2014/0316592 A1, provided in IDS): teaches a power plant to choose and adjust droop response, to provide appropriate frequency to power grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115